Exhibit 10.D

VIAD CORP
PERFORMANCE UNIT INCENTIVE PLAN
Pursuant to the 2007 Viad Corp Omnibus Incentive Plan
As Amended February 27, 2013



I.   PURPOSE

The purpose of the Plan is to promote the long-term interests of the Corporation
and its stockholders by providing a means for attracting and retaining
designated key executives of the Corporation and its Affiliates through a system
of cash rewards for the accomplishment of long-term, predefined performance
goals.



II.   PARTICIPATING SUBSIDIARIES, SUBSIDIARY GROUPS AND DIVISIONS:



  A.   Each subsidiary, subsidiary group, line of business or division listed
below is a “Company” for the purposes of this Plan:

Name of Company

Each company within the Travel & Recreation Group of Viad, including, but not
limited to, Brewster Inc., Glacier Park, Inc., and Alaskan Park Properties, Inc.

Each company within the Marketing & Events Group of Viad, including, but not
limited to, Global Experience Specialists, Inc.



III.   ADMINISTRATION

The Plan shall be administered by the Committee. Except as limited by the
express provisions of the Plan, the Committee shall have sole and complete
authority and discretion to (i) select Participants and grant Awards;
(ii) determine the number of Performance Units to be subject to Awards
generally, as well as to individual Awards granted under the Plan; (iii) select
the performance measures and the Performance Period for any Awards; (iv)
determine the goals that must be achieved in order for the Awards to be payable
and the other terms and conditions upon which Awards shall be granted under the
Plan; (v) prescribe the form and terms of instruments evidencing such Awards;
and (vi) establish from time to time regulations for the administration of the
Plan, interpret the Plan, and make all determinations deemed necessary or
advisable for the administration of the Plan.



IV.   FUNDING LIMIT

A “funding limit” has been established for each Company and Corporate
participant who has been designated an Executive Officer as defined under
Section 16(b) of the Securities Exchange Act such that the maximum aggregate
amount awarded or credited under this Plan and any other Cash-Based Plan may not
exceed five million dollars ($5,000,000) to any one Participant in any one Plan
Year. The Executive Officer cannot be paid Cash-Based Awards in any one Plan
Year that exceed in the aggregate the funding limit provided in this paragraph,
but may be paid less at the discretion of the Committee based on the levels of
achievement of performance goals established by the Committee for a Performance
Period.



V.   PERFORMANCE MEASURES

As described in the 2007 Viad Corp Omnibus Incentive Plan, the Company and Viad
Corp will adopt performance goals from the following measures upon which
payments or awards will be based on an annual basis:



  (a)   Net earnings or net income (before or after taxes);



  (b)   Earnings per share;



  (c)   Net sales or revenue growth;



  (d)   Net operating profit;



  (e)   Revenue;



  (f)   Return measures (including, but not limited to, return on assets,
capital, invested capital, equity, sales, or revenue);



  (g)   Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash generation, cash flow return on equity, and cash flow return on
investment);



  (h)   Earnings before or after taxes, interest, depreciation, and/or
amortization;



  (i)   Gross or operating margins;



  (j)   Productivity ratios;



  (k)   Share price (including, but not limited to, growth measures and total
shareholder return);



  (l)   Expense targets;



  (m)   Margins;



  (n)   Operating efficiency;



  (o)   Market share;



  (p)   Customer satisfaction;



  (q)   Unit volume;



  (r)   Working capital targets and change in working capital;



  (s)   Economic value added or EVA® (net operating profit after tax minus the
sum of capital multiplied by the cost of capital); and



  (t)   Strategic plan development and implementation.

Performance Measures may be established for each Company to place increased
emphasis on areas of importance to achieving overall Corporate or subsidiary
objectives, with the Chief Executive Officer of Viad to recommend to the
Committee the measures to be used, the goals to be set and, at the end of the
Performance Period, the level of achievement. In order to be earned, at least
one of the predefined financial measures must be achieved and payable (at a
minimum threshold level), subject to downward discretion at the recommendation
of the Viad Chief Executive Officer. Any Performance Measure(s) may be used to
measure the performance of the Company, subsidiary and/or affiliate as a whole
or any business unit of the Company, subsidiary, and/or affiliate or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Measures as compared to the performance of a group of comparator
companies, or published or special index that the Committee in its sole
discretion, deems appropriate, or the Company may select Performance Measure
(k) above as compared to various stock market indices.



VI.   ESTABLISHING GOALS

The appropriate weighting of measures, goals, range of values above and below
such goals, and the Performance Period to be used as a basis for the measurement
of performance for Awards under the Plan will be determined by the Committee no
later than 90 days after the beginning of each new Performance Period during the
life of the Plan, after giving consideration to the recommendations of the Chief
Executive Officer of Viad Corp. Performance Units will be earned based upon the
degree of achievement of predefined goals over the Performance Period following
the date of grant. Earned Performance Units may range, based on achievement of
predefined goals over the Performance Period, from 0% to 200% of the target
Performance Units.



VII.   EVALUATION OF PERFORMANCE

The Committee, in evaluation of achievement of Performance Measures, may include
or exclude any of the following events that occur during a Performance Period,
such as: (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year,
(f) acquisitions or divestitures, and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.



VIII.   RANGE OF PERFORMANCE AWARDS

The range of values for the Corporation’s or a Subsidiary Company’s performance
goals will be recommended by the Chief Executive Officer of Viad Corp for
approval by the Committee.

Performance Units will be earned based upon the degree of achievement of each of
the predefined goals over the Performance Period following the date of grant.

      IX.   PARTICIPANT ELIGIBILITY    
The Committee will select the eligible Executive Officers (as defined under
Section 16(b) of the Securities Exchange Act) for
participation in the Plan no later than 90 days after the beginning of the
Performance Period.
   
Other Participants will be selected in accordance with procedures outlined in
the Administrative Guidelines.



X.   AWARD DETERMINATION

Awards will be recommended by the Chief Executive Officer of Viad Corp for
approval by the Committee annually no later than 90 days after the beginning of
each new Performance Period.

      XI.   GENERAL TERMS AND CONDITIONS    
The Committee shall have full and complete authority and discretion,
except as expressly limited by the Plan, to grant Units and to provide
the terms and conditions (which need not be identical among
Participants) thereof. Without limiting the generality of the
foregoing, the Committee may specify a Performance Period of not less
than two years or not more than five years, and such time period will
be substituted as appropriate to properly effect the specified
Performance Period. No Participant or any person claiming under or
through such person shall have any right or interest, whether vested or
otherwise, in the Plan or in any Award thereunder, contingent or
otherwise, unless and until all the terms, conditions, and provisions
of the Plan and its approved administrative requirements that affect
such Participant or such other person shall have been complied with.
Nothing contained in the Plan shall (i) require the Corporation to
segregate cash or other property on behalf of any Participant or (ii)
affect the rights and power of the Corporation or its Affiliates to
dismiss and/or discharge any Participant at any time.
XII.  
ADJUSTMENTS
   
 
   
Any recapitalization, reclassification, stock split, stock dividend,
sale of assets, combination or merger not otherwise provided for herein
which affects the outstanding shares of Common Stock of the Corporation
or any other change in the capitalization of the Corporation affecting
the Common Stock shall be appropriately adjusted for by the Committee
and any such adjustments shall be final, conclusive and binding.
XIII.  
PAYMENT OF AWARDS
   
 



  (a)   The Committee will determine whether and to what extent any Award
becomes payable under the Plan. Any Award determined to be payable by the
Committee shall be subject to the following calculation: Each Performance Unit
payable shall be multiplied by the average of the daily means of the market
prices of the Corporation’s Common Stock on the New York Stock Exchange as
reported on the consolidated transaction reporting system during the ten trading
day period beginning on the day following public announcement of the
Corporation’s year-end financial results following the Performance Period.
Payment of the Award will be made following Committee approval by March 15 in
the year following the close of the Performance Period. The Committee shall
certify in writing that the performance goals have been met prior to payment of
the Award to the extent required by Section 162(m). For those Executive Officers
affected by Section 162(m) of the Code, Awards will be subject to discretionary
downward adjustment by the Committee. Amounts payable under any Award will be
subject to the limits set forth in the 2007 Omnibus Plan.



  (b)   Awards granted under this Plan shall be payable during the lifetime of
the Participant to whom such Award was granted only to such Participant; and,
except as otherwise provided herein or in a Performance Unit Agreement between
the Corporation and a Participant, which Agreement has been approved by the
Committee, no such Award will be payable unless at the time of payment such
Participant is an employee of and has continuously since the grant thereof been
an employee of the Corporation or an Affiliate. Neither absence nor leave, if
approved by the Corporation, nor any transfer of employment between Affiliates
or between an Affiliate and the Corporation shall be considered an interruption
or termination of employment for purposes of this Plan.



  (c)   If authorized by the Committee, payment of all or a portion of any
earned Award may be deferred pursuant to a deferred compensation plan of the
Corporation then in effect; provided that the election to defer payment of any
earned Award must be made at least six months prior to the expiration of the
applicable Performance Period or as otherwise required by Section 409A of the
Code.



XIV.   EFFECT OF CHANGE OF CONTROL

Notwithstanding anything to the contrary in this Plan, in the event of a Change
of Control (as defined in the 2007 Viad Corp Omnibus Incentive Plan) each
participant in the Plan shall be entitled to a pro rata bonus award calculated
on the basis of achievement of 100% of the predefined performance goals through
the date of the Change of Control.

      XV.   ASSIGNMENTS AND TRANSFERS    
No award to any Participant under the provisions of the Plan may be
assigned, transferred, or otherwise encumbered except, in the event of
death of a Participant, by will or the laws of descent and
distribution.
XVI.  
PLAN TERMINATION
   
 
   
The Board may amend, suspend, or terminate the Plan or any portion
thereof at any time; provided, however, that no such amendment,
suspension, or termination shall invalidate the Awards already made to
any Participant pursuant to the Plan, without his consent.
Participation in the Plan shall not create a right to participate in
any future years’ Plan.
XVII.  
DEFINITIONS
   
 
   
Capitalized terms used in this Plan which are not defined herein shall
have the meaning ascribed to them in the 2007 Viad Corp Omnibus
Incentive Plan.
XVIII.  
COMPENSATION ADVISORY COMMITTEE
   
 
   
The Compensation Advisory Committee is appointed by the Chief
Executive Officer of Viad Corp to assist the Committee in the
implementation and administration of this Plan. The Compensation
Advisory Committee shall propose administrative guidelines to the
Committee to govern interpretations of this Plan and to resolve
ambiguities, if any, but the Compensation Advisory Committee will not
have the power to terminate, alter, amend, or modify this Plan or any
actions hereunder in any way at any time.
XIX.  
SPECIAL COMPENSATION STATUS
   
 
   
All bonuses paid under this Plan shall be deemed to be special
compensation and, therefore, unless otherwise provided for in another
plan or agreement, will not be included in determining the earnings of
the recipients for the purposes of any pension, group insurance or
other plan or agreement of a Company or of Viad Corp.
XX.  
EFFECTIVE DATE
   
 
   
The Plan shall be effective as of January 1, 2008.

